IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DIANNE N. FAKE,                             : No. 174 EAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
BRANDON L. FAKE,                            :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2018, the Petition for Allowance of Appeal,

Motion for Stay, and Application for Leave to Proceed In Forma Pauperis are DENIED.